
	

113 S980 IS: Chris Stevens, Sean Smith, Tyrone Woods, and Glen Doherty Embassy Security and Personnel Protection Act of 2013
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 980
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Mr. Menendez (for
			 himself, Mr. Reid,
			 Mr. Cardin, Mr.
			 Kaine, Mrs. Boxer,
			 Mr. Murphy, and Mrs. Feinstein) introduced the following bill; which
			 was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To provide for enhanced embassy security, and for other
		  purposes.
	
	
		1.Short title; table
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Chris Stevens, Sean Smith,
			 Tyrone Woods, and Glen Doherty Embassy Security and Personnel Protection Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table contents.
					TITLE I—Funding authorization and transfer authority
					Sec. 101. Capital Security Cost Sharing Program.
					Sec. 102. Language training.
					Sec. 103. Foreign Affairs Security Training Center.
					Sec. 104. Transfer authority.
					TITLE II—Contracting and other matters
					Sec. 201. Local guard contracts abroad under diplomatic
				security program.
					Sec. 202. Exemptions from certain protest procedures for
				non-compete contracting in exigent circumstances.
					Sec. 203. Disciplinary action resulting from unsatisfactory
				leadership in relation to a security incident.
					Sec. 204. Security enhancements for soft targets.
					Sec. 205. Death gratuity.
					Sec. 206. Reemployment of annuitants.
					Sec. 207. Special immigrant visas for families of foreign
				national employees of United States Government missions abroad.
					TITLE III—Expansion of the Marine Corps security guard detachment
				program
					Sec. 301. Marine Corps Security Guard Program.
					TITLE IV—Reporting on the implementation of the accountability
				review board recommendations
					Sec. 401. Department of State implementation of the
				recommendations provided by the Accountability Review Board convened after the
				September 11–12, 2012, attacks on United States Government personnel in
				Benghazi, Libya.
					Sec. 402. Designation and reporting for high-risk, high-threat
				posts.
				
			IFunding
			 authorization and transfer authority
			101.Capital
			 Security Cost Sharing Program
				(a)Authorization
			 of appropriationsThere is authorized to be appropriated for
			 fiscal year 2014 for the Department of State $1,383,000,000, to be available
			 until expended, for the purpose of restoring to its full capacity the Capital
			 Security Cost Sharing Program, authorized by section 604(e) of Secure Embassy
			 Construction and Counterterrorism Act of 1999 (title VI of division A of H.R.
			 3427, as enacted into law by section 1007(a)(7) of Public Law 106–113; 113
			 Stat. 1501A–453; 22 U.S.C. 4865 note).
				(b)Sense of
			 congress on the capital security cost sharing programIt is the
			 sense of Congress that—
					(1)the Capital
			 Security Cost Sharing Program should prioritize the construction of new
			 facilities and the maintenance of existing facilities in high-risk, high-threat
			 areas; and
					(2)all United States
			 Government agencies should pay into the Capital Security Cost Sharing Program a
			 percentage of total costs determined by interagency agreements, in order to
			 restore the Capital Security Cost Sharing Program to its full capacity of
			 $2,200,000,000.
					(c)Restriction on
			 construction of office spaceSection 604 (e)(2) of the Secure
			 Embassy Construction and Counterterrorism Act of 1999 (title VI of division A
			 of H.R. 3427, as enacted into law by section 1007(a)(7) of Public Law 106–113;
			 113 Stat. 1501A–453; 22 U.S.C. 4865 note) is amended by adding at the end the
			 following: A project to construct a diplomatic facility of the United
			 States may not include office space or other accommodations for an employee of
			 a Federal agency or department if the Secretary of State determines that such
			 department or agency has not provided to the Department of State the full
			 amount of funding required by paragraph (1), except that such project may
			 include office space or other accommodations for members of the United States
			 Marine Corps..
				102.Language
			 trainingSuch sums as may be
			 necessary are authorized to be appropriated for the acquisition, operation, and
			 maintenance of instructional programs to upgrade foreign language capacity,
			 especially in critical need languages including Arabic, among United States
			 employees within the Department of State, including the Bureau of Diplomatic
			 Security.
			103.Foreign
			 Affairs Security Training Center
				(a)In
			 generalSuch sums as may be necessary are authorized to be
			 appropriated for the acquisition, construction, and operation of a Foreign
			 Affairs Security Training Center.
				(b)Sense of
			 congress on the foreign affairs security training centerIt is
			 the sense of Congress that—
					(1)Department of
			 State employees and their families deserve improved and consolidated programs
			 and facilities for high-threat training and risk management decision
			 processes;
					(2)improved and
			 consolidated high-threat training at a Foreign Affairs Security Training Center
			 (FASTC) at Fort Pickett, Virginia, is consistent with the Benghazi
			 Accountability Review Board recommendation number 17; and
					(3)a FASTC should
			 take advantage of training synergies that already exist, like training with, or
			 in close proximity to, Fleet Antiterrorism Security Teams (FAST), special
			 operations forces, or other appropriate military and security assets.
					104.Transfer
			 authoritySection 4 of the
			 Foreign Service Buildings Act of 1926 (22 U.S.C. 295) is amended by adding at
			 the end the following new subsections:
				
					(j)(1)In addition to
				exercising any other transfer authority available to the Secretary of State,
				and subject to subsection (k), the Secretary may transfer to, and merge with,
				any appropriation for embassy security, construction, and maintenance such
				amounts appropriated for any other purpose related to the administration of
				foreign affairs on or after October 1, 2013, as the Secretary determines are
				necessary to provide for the security of sites and buildings in foreign
				countries under the jurisdiction and control of the Secretary.
						(2)(A)Any funds transferred
				under the authority provided in paragraph (1) shall be merged with funds in the
				heading to which transferred, and shall, except as provided in subparagraph
				(B), be available subject to the same terms and conditions as the funds with
				which merged.
							(B)Any funds transferred under paragraph
				(1) shall be available for the same period for which such funds were originally
				appropriated.
							(k)Not later than 15
				days before any transfer of funds under subsection (j), the Secretary shall
				notify the Committees on Foreign Relations and Appropriations of the Senate and
				the Committees on Foreign Affairs and Appropriations of the House of
				Representatives.
					.
			IIContracting and
			 other matters
			201.Local guard
			 contracts abroad under diplomatic security program
				(a)In
			 generalSection 136(c)(3) of the Foreign Relations Authorization
			 Act, Fiscal Years 1990 and 1991 (22 U.S.C. 4864(c)(3)) is amended to read as
			 follows:
					
						(3)in evaluating
				proposals for such contracts, award contracts to technically acceptable firms
				offering the lowest evaluated price, except that—
							(A)the Secretary may
				award contracts on the basis of best value (as determined by a cost-technical
				tradeoff analysis); and
							(B)proposals
				received from United States persons and qualified United States joint venture
				persons shall be evaluated by reducing the bid price by 10
				percent;
							.
				(b)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 shall submit to the Committee on Foreign Relations of the Senate and the
			 Committee on Foreign Affairs of the House of Representatives a report that
			 includes—
					(1)an explanation of
			 the implementation of paragraph (3) of section 136(c) of the Foreign Relations
			 Authorization Act, Fiscal Years 1990 and 1991, as amended by subsection (a);
			 and
					(2)for each instance
			 in which an award is made pursuant to subparagraph (A) of such paragraph, as so
			 amended, a written justification and approval, providing the basis for such
			 award and an explanation of the inability to satisfy the needs of the
			 Department of State by technically acceptable, lowest price evaluation
			 award.
					202.Exemptions
			 from certain protest procedures for non-compete contracting in exigent
			 circumstancesA determination
			 by the Department of State to use a procurement competition exemption under
			 section 3304 of title 41, United States Code, in order to meet emergency
			 security requirements shall not be subject to challenge by protest under either
			 sections 3551 through 3557 of title 31, United States Code, or section 1491 of
			 title 28, United States Code.
			203.Disciplinary
			 action resulting from unsatisfactory leadership in relation to a security
			 incidentSection 304(c) of the
			 Diplomatic Security Act (22 U.S.C. 4834(c)) is amended—
				(1)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively,
			 and moving such subparagraphs, as so redesignated, 2 ems to the right;
				(2)by striking
			 recommendations.—Whenever and inserting
			 the following: “Recommendations.—
					
						(1)In
				generalWhenever
						;
				and
				(3)by inserting at
			 the end the following new paragraph:
					
						(2)Certain
				security incidentsUnsatisfactory leadership by a senior official
				with respect to a security incident involving loss of life, serious injury, or
				significant destruction of property at or related to a United States Government
				mission abroad may be grounds for disciplinary action. If a Board finds
				reasonable cause to believe that a senior official provided such unsatisfactory
				leadership, the Board may recommend disciplinary action subject to the
				procedures in paragraph
				(1).
						.
				204.Security
			 enhancements for soft targetsSection 29 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2701) is amended in the third sentence by
			 inserting physical security enhancements and after Such
			 assistance may include.
			205.Death
			 gratuitySection 413(a) of the
			 Foreign Service Act of 1980 (22 U.S.C. 3973(a)), is amended in the first
			 sentence by striking at the time of death and inserting
			 at level II of the Executive Schedule under section 5313 of title 5,
			 United States Code, at the time of death, except that for employees compensated
			 under local compensation plans established under section 408 the amount shall
			 be equal to the greater of either one year’s salary at the time of death, or
			 one year’s basic salary at the highest step of the highest grade on the Local
			 Compensation Plan from which the employee was being paid at the time of
			 death.
			206.Reemployment
			 of annuitantsSection 824(g)
			 of the Foreign Service Act of 1980 (22 U.S.C. 4064(g)) is amended—
				(1)in paragraph
			 (1)(B), by striking to facilitate the and all that follows
			 through Afghanistan,;
				(2)by striking
			 paragraph (2); and
				(3)by redesignating
			 paragraph (3) as paragraph (2).
				207.Special
			 immigrant visas for families of foreign national employees of United States
			 Government missions abroadSection 101(a)(27)(D) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(27)(D)) is amended by inserting before
			 : Provided the following: , except that
			 the spouse and children may also qualify if such employee is killed in the line
			 of duty and had performed faithful service for a minimum of 15 years, and the
			 relevant recommendation referenced in the following proviso is made with
			 respect to each such individual.
			IIIExpansion of
			 the Marine Corps security guard detachment program
			301.Marine Corps
			 Security Guard Program
				(a)In
			 generalPursuant to the responsibility of the Secretary of State
			 for diplomatic security under section 103 of the Diplomatic Security Act (22
			 U.S.C. 4802), the Secretary of State, in consultation with the Secretary of
			 Defense, shall—
					(1)develop and
			 implement a plan to incorporate the additional Marine Corps Security Guard
			 personnel authorized pursuant to section 404 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 5983
			 note) at United States embassies, consulates, and other diplomatic facilities;
			 and
					(2)conduct an annual
			 review of the Marine Corps Security Guard Program, including—
						(A)an evaluation of
			 whether the size and composition of the Marine Corps Security Guard Program is
			 adequate to meet global diplomatic security requirements;
						(B)an assessment of
			 whether the Marine Corps security guards are appropriately deployed among
			 diplomatic posts to respond to evolving security developments and potential
			 threats to United States interests abroad; and
						(C)an assessment of
			 the mission objectives of the Marine Corps Security Guard Program and the
			 procedural rules of engagement to protect diplomatic personnel under the
			 Program.
						(b)Reporting
			 requirementNot later than 180 days after the date of the
			 enactment of this Act and annually thereafter for three years, the Secretary of
			 State, in consultation with the Secretary of Defense, shall provide to the
			 Committee on Foreign Relations of the Senate and the Committee on Foreign
			 Affairs of the House of Representatives an unclassified report, with a
			 classified annex as necessary, that addresses the requirements set forth in
			 subsection (a)(2).
				IVReporting on the
			 implementation of the accountability review board recommendations
			401.Department of
			 State implementation of the recommendations provided by the Accountability
			 Review Board convened after the September 11–12, 2012, attacks on United States
			 Government personnel in Benghazi, Libya
				(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of State shall submit to the Committee on Foreign
			 Relations of the Senate and the Committee on Foreign Affairs of the House of
			 Representatives an unclassified report, with a classified annex, on the
			 implementation by the Department of State of the recommendations of the
			 Accountability Review Board convened pursuant to title III of the Omnibus
			 Diplomatic and Antiterrorism Act of 1986 (22 U.S.C. 4831) to examine the facts
			 and circumstances surrounding the September 11–12, 2012, killings of four
			 United States Government personnel in Benghazi, Libya.
				(b)ContentThe
			 report required under subsection (a) shall include the following
			 elements:
					(1)An assessment of
			 the overall state of the Department of State’s diplomatic security to respond
			 to the evolving global threat environment, and the broader steps the Department
			 of State is taking to improve the security of United States diplomatic
			 personnel in the aftermath of the Accountability Review Board Report.
					(2)A description of
			 the specific steps taken by the Department of State to address each of the 29
			 recommendations contained in the Accountability Review Board Report,
			 including—
						(A)an assessment of
			 whether implementation of each recommendation is complete or is
			 still in progress; and
						(B)if the Secretary
			 of State determines not to fully implement any of the 29 recommendations in the
			 Accountability Review Board Report, a thorough explanation as to why such a
			 decision was made.
						(3)An enumeration
			 and assessment of any significant challenges that have slowed or interfered
			 with the Department of State’s implementation of the Accountability Review
			 Board recommendations, including—
						(A)a lack of funding
			 or resources made available to the Department of State;
						(B)restrictions
			 imposed by current law that in the Secretary of State’s judgment should be
			 amended; and
						(C)difficulties
			 caused by a lack of coordination between the Department of State and other
			 United States Government agencies.
						402.Designation
			 and reporting for high-risk, high-threat posts
				(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, and annually thereafter, the Secretary of State shall submit to
			 the Committee on Foreign Relations of the Senate and the Committee on Foreign
			 Affairs of the House of Representatives a classified report, with an
			 unclassified summary, evaluating Department of State overseas posts that the
			 Secretary of State determines to be high risk, high threat in
			 accordance with subsection (c).
				(b)ContentFor
			 each post determined to be high risk, high threat pursuant to
			 subsection (a), the report submitted under such subsection shall also
			 include—
					(1)an assessment of
			 the overall threat level to United States personnel under chief of mission
			 authority;
					(2)the number of
			 diplomatic security personnel, Marine Corps security guards, and other
			 Department of State personnel dedicated to providing security for United States
			 personnel, information, and facilities;
					(3)an assessment of
			 host nation willingness and capability to provide protection in the event of a
			 security threat or incident, pursuant to the obligations of the United States
			 under the Vienna Convention on Consular Relations, done at Vienna, April 24,
			 1963, and the 1961 Vienna Convention on Diplomatic Relations, done at Vienna,
			 April 18, 1961;
					(4)an enumeration of
			 the assignment duration and length of government experience for each of the
			 United States senior security personnel assigned;
					(5)the number of
			 Foreign Service Officers who have received Foreign Affairs Counter Threat
			 training;
					(6)a summary of the
			 requests made during the previous calendar year for additional resources,
			 equipment, or personnel related to the security of the post and the status of
			 such requests;
					(7)an evaluation of
			 the quality of surveillance cameras;
					(8)an assessment of
			 the ability of United States personnel to respond to and survive a fire attack,
			 including:
						(A)whether the post
			 has adequate fire safety and security equipment for safehavens and safe areas;
			 and
						(B)whether United
			 States Government employees and their dependents have been adequately trained
			 on the equipment available;
						(9)for each new post
			 that is opened, a detailed description of the steps taken to provide security
			 for the new post, including whether a dedicated support cell was established in
			 the Department of State to ensure proper and timely resourcing of security;
			 and
					(10)a listing of any
			 high-risk, high-threat posts where the Department of State and
			 other government agencies’ facilities are not collocated including—
						(A)a rationale for
			 the lack of collocation; and
						(B)a description of
			 what steps, if any, are being taken to mitigate potential security
			 vulnerabilities associated with the lack of collocation.
						(c)Determination
			 of high-Risk, high-Threat postIn determining high-risk,
			 high-threat posts under this section, the Secretary shall take into
			 account with respect to each country those posts featuring—
					(1)high to critical
			 levels of political violence or terrorism;
					(2)governments with
			 inadequate capacity or political will to provide appropriate protection;
			 and
					(3)mission physical
			 security platforms that fall well below the Department of State’s established
			 standards.
					
